Oo Oo TH A BW NY BF

NY NY WY NY NY NY NY NY NO Be Be me we ew Se ew we we LL
oN Dn MW FF WH KF DO wWHMH HR wm BP WwW BH KF CS

 

 

Case 2:19-cr-00042-RSL Document 41-1 Filed 11/21/19 Page 1 of 4

Judge Lasnik
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-042-RSL
Plaintiff,
[Proposed],
Vv.
PRELIMINARY
MATTHEW JASON GRIFFIN, ORDER OF FORFEITURE
Defendant.

 

 

THIS MATTER comes before the Court on the United States of America’s Motion

for Entry of a Preliminary Order of Forfeiture seeking to forfeit, to the United States,

Defendant Matthew Jason Griffin’s interest in the following property:

1. One Sig Sauer, Model P320 Subcompact, 9 mm Parabellum caliber pistol,

bearing serial number 58A017288;

2. One Benelli, Model Nova, 12 gauge shotgun bearing serial number Z244778;

3. One Remington, Model 870, 12 gauge shotgun bearing serial number

AB745352M;

4, One Remington Arms Co., Inc. Model 870 shotgun bearing serial number

B847763M;

5. One Remington, Model 870 Wingmaster Magnum, 20 gauge shotgun bearing

serial number $976013N;
Preliminary Order of Forfeiture, CR19-042-RSL - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
CoC Oo YTD mM BR WwW VY

NY MY NY NY NY NY NY NY NY Ye He eB ew He Ee He YD en
Oo AK nA FF WH KK DO wMANI DWH Bw NH YS

 

 

Case 2:19-cr-00042-RSL Document 41-1 Filed 11/21/19 Page 2 of 4

6. One Savage Arms, Springfield Model 944, 20 gauge shotgun bearing serial

number P410683;

7. One Colt, Government Model MKIV/Series 70, 9mm Luger caliber pistol

bearing serial number 70L26563;

8. One Kahr Arms, Model CW40, .40 S&W caliber pistol bearing serial number

FD6052; and

9. Any associated ammunition.

The Court, having reviewed the record, FINDS:

The above-identified property is forfeitable pursuant to 18 U.S.C. § 924(d)(1) and
28 U.S.C. § 2461(c) as firearms and ammunition used or intended to be used in the
Defendant’s commission of the crimes of Felon in Possession of a Firearm, in violation
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and Possession of a Firearm in Furtherance of a
Drug Trafficking Crime, in violation of 18 U.S.C. § 924(c), to which the Defendant has
pled guilty. Dkt. Nos. 28, 35; and,

In his Plea Agreement, the Defendant agreed to forfeit his interest in any firearms,
ammunition, or accessories used or intended to be used in such offenses, including the
above-identified firearms and ammunition, pursuant to 18 U.S.C. § 924(d)(1) and
28 U.S.C. § 2461(c). Dkt. No. 35, 7 6.

THEREFORE, THE COURT ORDERS:

1) Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. 2461(c), the Defendant’s
interest in the above-identified property is fully and finally forfeited to the United States;

2) Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
become final as to the Defendant at the time the Defendant is sentenced, it will be made
part of the sentence, and it will be included in the judgment;

3) The United States Department of Justice, and/or its authorized agents or
representatives, shall maintain the above-identified property in its custody and control

until further order of this Court;

Preliminary Order of Forfeiture, CR19-042-RSL - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND NW BW NY

NY NY KY NY NY NY NY LD NR Re ee He He es Se De
oN DW FP WN KF DO OM KH Dm BR WH HH SO

 

 

Case 2:19-cr-00042-RSL Document 41-1 Filed 11/21/19 Page 3 of 4

4) Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
United States shall publish notice of this Preliminary Order and the United States’ intent
to dispose of the property as permitted by governing law. The notice shall be posted on
an official government website—www.forfeiture.gov—for at least thirty (30) days. For
any person known to have alleged an interest in the property, the United States shall also,
to the extent possible, provide direct written notice to that person. The notice shall state
that any person, other than the Defendant, who has or claims a legal interest in the above-
identified property must file a petition with the Court within sixty (60) days of the first
day of publication of the notice (which is thirty (30) days from the last day of
publication), or within thirty (30) days of receipt of direct written notice, whichever is
earlier. The notice shall advise all interested persons that the petition:

a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged
interest in the property;

b. shall be signed by the petitioner under penalty of perjury; and

c. shall set forth the nature and extent of the petitioner’s right, title, or interest
in the property, as well as any facts supporting the petitioner’s claim and
the specific relief sought;

5) If no third-party petition is filed within the allowable time period, the
United States shall have clear title to the property, and this Preliminary Order shall
become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);

6) If a third-party petition is filed, if necessary, discovery may be conducted in
accordance with the Federal Rules of Civil Procedure before any hearing is conducted on
the petition. Following adjudication of any third-party petitions, the Court will enter a
Final Order of Forfeiture, pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n),
reflecting that adjudication; and

7) The Court will retain jurisdiction for the purpose of enforcing this
Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
\\\

Preliminary Order of Forfeiture, CR19-042-RSL - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
co me YD DB A BW HN Fe

NY NY NY KY YY NY NY DN NO Re Re me ee Se oe oe Le
oo ND MN FP WDNYN KFK§ CFC ODMH nH DH NH BR WW NY KF OC

 

 

Case 2:19-cr-00042-RSL Document 41-1 Filed 11/21/19 Page 4 of 4

Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to

Fed. R. Crim. P. 32.2(e).

DATED this 4“ day of \ dromben__, 2019.

(Wik Slasmeke

THE HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/Matthew H. Thomas

MATTHEW H. THOMAS

Assistant United States Attorney
United States Attorney’s Office

1201 Pacific Avenue, Suite 700
Tacoma, WA 98402-4383

Telephone: (253) 428-3800

Fax: (253) 428-3826

E-mail: Matthew.H.Thomas@usdoj.gov

Preliminary Order of Forfeiture, CR19-042-RSL - 4

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
